Case 2:19-cr-00365-JVS Document 12 Filed 06/11/19 Page 1 of 3 Page ID #:23



     1
                                                                                    DISTRICT COURT
                                                                       ~__.. — U.S.
                                                                      Cl_E~K,
     2

     3                                                                  ~ ,~~I i E 2019
  4                                                                 ~;ENTFsAL DISTRICT OF
                                                                                          CALI ~r~~' " ~

  5
  6
  7

  8                                    UNITED STATES DISTRICT COURT
  9                                  CENTRAL DISTRICT OF CALIFORNIA
 10

 11       UNITED STATES OF AMERICA,                     )
                                                        }
 12                                      Plaintiff,     )        ~~l fin.
                                                                       j~ -a~~~
                                                                             c
13               v.                                     )ORDER OF DETENTION AFTER HEARING
         S~\~~ ~~~~,                                    j   (18 U.S.C. § 3142(1))
14

15                                       Defendant.    )
16
17                                                          I.
18            A.()On motion ofthe Government involving an alleged
19                1. ()crime of violence;
20                2. ()offense with maximum sentence oflife imprisonment or death;

21                3. ()narcotics or controlled substance offense with maximum sentence often or more
22                       yeaxs (21 U.S.C. §§ 801,/951, et. sec .,,/955a);
23                4. ()felony -defendant convicted oftwo or more prior offenses described above;

24                5. ()any felony that is not otherwise a crime of violence that involves a minor victim, or

25                       possession or use ofa firearm or destructive device or any other dangerous weapon,

26                       or a failure to register under 18 U.S.0 § 2250.
27           B.(l~On motion (~(by the Government)/()(by the Court sua snonte involving)
28 ///

                                   ORDER OF DETENTION AFTER HEARING(]8 U.S.C.§3142(1))

         CR-94(06/07)                                                                                      Page 1 of3
Case 2:19-cr-00365-JVS Document 12 Filed 06/11/19 Page 2 of 3 Page ID #:24



     1               1. (~erious risk defendant will flee;
     2              2. ()serious risk defendant will
     3                   a.() obstruct or attempt to obstruct justice;
  4                      b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.
  5                                                           II.
  6            The Court finds no condition or combination ofconditions will reasonably assure:
  7            A. (appearance of defendant as required; and/or
  8            B. (safety of any person or the community.
  9                                                          III.
 10            The Court has considered:
 11            A.( the nature and circumstances ofthe offense,including whether the offense is a crime of
 12                violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
13                 firearm, explosive, or destructive device;
14            B.( the weight of evidence against the defendant;
15            C.( the history and characteristics ofthe defendant;
16            D. (~he nature and seriousness of the danger to any person or to the community.
17                                                           N.
18            The Court concludes:
19            A. (Defendant poses a risk to the safety of other persons or the community because:
20

21
22
23
24
25
26 ///
27 ///
28 ///

                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07).                                                                                 Page 2 of 3
Case 2:19-cr-00365-JVS Document 12 Filed 06/11/19 Page 3 of 3 Page ID #:25



     1          B.(       Iistory and characteristics indicate a serious risk that defendant will flee because.
     a
     3

     4

     5

     6

     7

     8         C. O A serious risk exists that defendant wi1L•
     9                   1.{) obstruct or attempt to obstruct justice;
 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11

 12

 13

 14

15

16

17            D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
18                      provided in 18 U.S.C. § 3142(e).
19            IT IS ORDERED that defendant be detained prior to trial.

20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

21       facility separate from persons awaiting or serving sentences or person held~pending appeal.

22            TT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

23       consultation with his counsel.

24

25

26 DATED:
                                                  U.S.      GISTR.ATE /DISTRICT JUDGE
27
28

                                     ORDER OF DETENTION AFTER HEARING(]S U.S.C. §3142(1))

         ,R-94(06/07)                                                                                   Page 3 of3
